J-S36015-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

IN RE: ADOPTION OF: D.E.A.                :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
APPEAL OF: E.A., MOTHER                   :    No. 1647 WDA 2014

            Appeal from the PCRA Order entered August 4, 2014
          in the Court of Common Pleas of Westmoreland County,
                  Orphans’ Court, at No(s): 151 of 2013-D

BEFORE:     PANELLA, JENKINS, and STRASSBURGER,* JJ.

CONCURRING MEMORANDUM BY STRASSBURGER, J.:FILED:August 26, 2015

      Because Mother was not permitted to take care of Child’s daily needs,

as she was only granted supervised visitation, and because she did attend

her scheduled visits with Child, I cannot agree that the record provides clear

and convincing evidence that she refused or failed to perform parental

duties, as is required for termination under subsection 2511(a)(1).      See,

e.g., In re I.J., 972 A.2d 5, 10 (Pa. Super. 2009) (agreeing evidence was

insufficient under subsection (a)(1) where the parents attended their

scheduled visitation sessions).

      However, I agree that the Agency met its burden under subsection

2511(a)(8), which requires proof of the following three things: (1) the child

has been in placement for a year or more, “[(2)] the conditions which led to

the removal or placement of the child continue to exist and [(3)] termination

of parental rights would best serve the needs and welfare of the child.” 23

Pa.C.S. § 2511(a)(8).



*Retired Senior Judge assigned to the Superior Court.
J-S36015-15


     Here, the Agency offered clear and convincing proof that Mother has

failed to remedy the drug-related conditions that led to Child’s placement,

after she was given more than a year of time and assistance to do so. See

Majority Memorandum at 2-3 (discussing Mother’s lack of compliance and

progress with FSP goals).     The evidence also established that terminating

Mother’s parental rights serves Child’s best interests.   See id. at 11-13

(detailing the testimony of psychologist Carol Hughes and caseworker Susan

Storer). Further, as the Majority properly holds, the Agency met its burden

under subsection 2511(b). See id.

     Therefore, I would affirm the termination of Mother’s rights under

subsections (a)(8) and (b).

     Judge Jenkins joins this concurring memorandum.




                                     -2-